IN THE SUPREME COURT OF TEXAS


                                 Misc. Docket No. 14-   92 4 6


                                 TRANSFER OF CASES FROM
                                     COURTS OF APPEALS




ORDERED:


                                                  I.


         Except as otherwise provided by this Order, the first 20 cases tiled in the Court of Appeals
for the Second Court of Appeals District, Fort Worth, Texas, on or after November 24, 2014, are
transferred to the Court of Appeals for the Eighth Court of Appeals District, El Paso, Texas.



                                                  II.


         Except as otherwise provided by this Order the first 18 cases filed in the Court of Appeals
for the Third Court of Appeals District, Austin, Texas, on or after November 24, 2014, are
transferred to the Court of Appeals for the Fourteenth Court of Appeals District, Houston, Texas;
and the next 12 cases filed in the Court of Appeals for the Third Court of Appeals District, Austin,
Texas, are transferred to the Court of Appeals for the Seventh Court of Appeals District, Amarillo,
Texas.


                                                 III.


         Except as otherwise provided by this Order, the first 16 cases filed in the Court of Appeals
for the Fourth Court of Appeals District, San Antonio, Texas, on or after December 1, 2014, are
transferred to the Court of Appeals for the Thirteenth Court of Appeals District, Corpus Christi,
Texas.


                                                 IV.


         Except as otherwise provided by this Order, the first 17 cases tiled in the Court of Appeals
for the Fifth Court of Appeals District, Dallas, Texas, on or after December 1, 2014, are transferred
to the Court of Appeals for the Sixth Court of Appeals District, Texarkana, Texas; and the next 10
cases filed in the Fifth Court of Appeals District, Dallas, Texas, are transferred to the Court of
Appeals for the Seventh Court of Appeals District, Amarillo, Texas.
                                                  v.


        Except as otherwise provided by this Order, the first 29 cases filed in the Court of Appeals
for the Ninth Court of Appeals District, Beaumont, Texas, on or after November 24, 2014, are
transferred to the Court of Appeals for the First Court of Appeals District, Houston, Texas.


                                                 VI.


        Except as otherwise provided by this Order, the first 18 cases filed in the Court of Appeals
for the Tenth Court of Appeals District, Waco, Texas, on or after December 1, 2014, are transferred
to the Court of Appeals for the Seventh Court of Appeals District, Amarillo, Texas.



        For purposes of determining the effective date of transfers pursuant to this order, "filed" in
a court of appeals means the receipt of notice of appeal by the court of appeals.


        In effectuating this Order, companion cases shall either all be transferred, or shall all be
retained by the Court in which filed, as determined by the Chief Justice of the transferring Court,
provided that cases which are companions to any case filed before the respective operative dates of
transfer specified above, shall be retained by the Court in which originally filed.


        It is specifically provided that the cases ordered transferred by this Order shall, in each
instance, not include original proceedings; appeals from interlocutory orders; appeals from denial
of writs of habeas corpus; appeals in extradition cases; appeals regarding the amount of bail set in
a criminal case; appeals from trial courts and pretrial courts in multidistrict litigation pursuant to
Rule 13.9(b) of the Rules of Judicial Administration; appeals in cases involving termination of
parental rights; and those cases that, in the opinion of the Chief Justice of the transferring court,
contain extraordinary circumstances or circumstances indicating that emergency action may be
required.


        The transferring Court of Appeals will make the necessary orders for transfer of the cases as
directed hereby, and will cause the Clerk of that Court to transfer the appellate record in each case,
and certify all orders made, to the court of appeals to which the cases are transferred. When a block
of cases is transferred, the transferring court will implement the transfer of the case files in groups
not less than once a month, or after all the requisite number of cases have been filed.          Upon
completion of the transfer of the requisite number of cases ordered transferred, the transferring Court
shall submit a list of the cases transferred, identified by style and number, to the State Office of
Court Administration, and shall immediately notify the parties or their attorneys in the cases
transferred of the transfer and the court to which transferred.


        The provisions ofMisc. Docket Order No. 06-9136 shall apply.


SO ORDERED this 15th day of December, 2014.



                                               ,/.&(; ;:_ e4/,_ __.
Misc. Docket No. 14-    92 46
                                               �
                                             Page 2 of 3
                                                             �ht,   ChiefJustice
Rose Stewart

From:                             Patrick Passmore
Sent:                             Tuesday, December 16, 2014 2:36 PM
To:                               Websupport; Georgie Gonzales; Osler McCarthy; Sherma J. Clery; Courts of Appeal
                                  Clerks
Cc:                               Blake Hawthorne
Subject:                          Administrative Order: Transfer of Cases from Courts of Appeals
Attachments:                      14.9246.pdf


Good afternoon,  
  
The attached order will be posted to the website today.  
 
14‐9246  Transfer of Cases from Courts of Appeals – 12‐16‐2014 
 
Happy Holidays,  
 
 
    Patrick D. Passmore | Deputy Clerk
    Supreme Court of Texas
    201 West 14th Street Rm. 104 | Austin, TX 78701
    Phone (512) 463-1312 Ext. 41524 | Fax (512) 463-1365
    patrick.passmore@txcourts.gov
     




                                                           1